

116 HR 8464 IH: Foreign Agent Disclaimer Enhancement Act of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8464IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Ms. Spanberger (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Foreign Agents Registration Act of 1938 to clarify the application to informational materials posted on online platforms by agents of foreign principals of the disclaimer requirements applicable under such Act to informational materials transmitted by agents of foreign principals through the United States mails, and for other purposes.1.Short titleThis Act may be cited as the Foreign Agent Disclaimer Enhancement Act of 2020 or the FADE Act of 2020.2.Disclaimer requirements for materials posted on online platforms by agents of foreign principals on behalf of clients(a)Method and form of disclaimer; preservation of disclaimers by certain social media platforms(1)Requirements describedSection 4(b) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 614(b)) is amended—(A)by striking (b) It shall be unlawful and inserting (b)(1) It shall be unlawful; and(B)by adding at the end the following new paragraph:(2)In the case of informational materials for or in the interests of a foreign principal which are transmitted or caused to be transmitted by an agent of a foreign principal by posting on an online platform, the agent shall ensure that the conspicuous statement required to be placed in such materials under this subsection is placed directly with the material posted on the platform and is not accessible only through a hyperlink or other reference to another source.(3)If the Attorney General determines that the application of paragraph (2) to materials posted on an online platform is not feasible because the length of the conspicuous statement required to be placed in materials under this subsection makes the inclusion of the entire statement incompatible with the posting of the materials on that platform, an agent may meet the requirements of paragraph (2) by ensuring that an abbreviated version of the statement, stating that the materials are distributed by a foreign agent on behalf of a clearly identified foreign principal, is placed directly with the material posted on the platform.(4)An online platform on which informational materials described in paragraph (2) are posted shall ensure that the conspicuous statement described in such paragraph (or, if applicable, the abbreviated statement described in paragraph (3)) is maintained with such materials at all times, including after the material is shared in a social media post on the platform, but only if the platform has 50,000,000 or more unique monthly United States visitors or users for a majority of months during the 12 months preceding the dissemination of the materials..(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to materials disseminated on or after the expiration of the 60-day period which begins on the date of the enactment of this Act, without regard to whether or not the Attorney General has promulgated regulations to carry out such amendments prior to the expiration of such period.(b)Application of requirements to persons outside the United States(1)In generalSection 4(b)(1) of such Act (22 U.S.C. 614(b)(1)), as amended by subsection (a), is amended by striking any person within the United States and inserting any person.(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to materials disseminated on or after the expiration of the 60-day period which begins on the date of the enactment of this Act, without regard to whether or not the Attorney General has promulgated regulations to carry out such amendments prior to the expiration of such period.(c)Requirements for online platforms disseminating informational materials transmitted by agents of foreign principals(1)In generalSection 4 of such Act (22 U.S.C. 614) is amended by adding at the end the following new subsection:(g)If the Attorney General determines that an agent of a foreign principal transmitted or caused to be transmitted informational materials on an online platform for or in the interests of the foreign principal and did not meet the requirements of subsection (b)(2) (relating to the conspicuous statement required to be placed in such materials)—(1)the Attorney General shall notify the online platform; and(2)the online platform shall remove such materials and use reasonable efforts to inform recipients of such materials that the materials were disseminated by a foreign agent on behalf of a foreign principal. .(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to materials disseminated on or after the expiration of the 60-day period which begins on the date of the enactment of this Act. (d)DefinitionSection 1 of such Act (22 U.S.C. 611) is amended by inserting after subsection (i) the following new subsection:(j)The term online platform means any public-facing website, web application, or digital application (including a social network, ad network, or search engine)..3.Clarification of treatment of individuals who engage with the United States in political activities for a foreign principal in any place as agents of foreign principalsSection 1(c)(1)(i) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611(c)(1)(i)) is amended by inserting after United States the following: (whether within or outside of the United States).4.Analysis and report on challenges to enforcement of Foreign Agents Registration Act of 1938(a)AnalysisThe Attorney General shall conduct an analysis of the legal, policy, and procedural challenges to the effective enforcement of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.).(b)ReportNot later than 180 days after the date of the enactment of this Act, the Attorney General shall submit to Congress a report on the analysis conducted under subsection (a), and shall include in the report such recommendations, including recommendations for revisions to the Foreign Agents Registration Act of 1938, as the Attorney General considers appropriate to promote the effective enforcement of such Act.